Morgan, J.
Plaintiff obtained judgment against the defendants. In execution thereof he seized certain movables found in their office. Lloyd intervened and claimed the property. He had leased the office in which the movables were found to defendants. At the time of the lease some of the property seized was in the office. It belonged to Lloyd. This property was not subject to the plaintiff’s judgment, and the district court did not err in so deciding.
The balance of the property Lloyd claims under a bill of sale which he produces. At the time the sale was passed the defendants owed him only sixty dollars, and this for rent. The property remained in the possession and under the control of the defendants. Lloyd says it so remained with them as his agent, etc.. But there was no delivery, and this was essential. The judgment of the district court upon this point was correct.
*383There was error, however, in condemning Lloyd to pay the costs. A portion of the property seized belonged to him. He injoined the sale thereof. Judgment was rendered in his favor for a part of his claim. The costs should have followed the judgment.
It is therefore ordered, adjudged and decreed that in so far as the judgment of the district court condemns the intervenor and third opponent to. pay the costs of the suit, it be avoided, annulled and reversed, and that in all other respects it be affirmed. Costs of appeal to be paid by plaintiff.